MEMORANDUM **
Luis Carlos Ceballos-Ramirez, a native and citizen of Mexico, petitions for review *537of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its denial of a motion to reopen removal proceedings to seek administrative closure. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s denial of Ceballos-Ramirez’s motion to reconsider its underlying discretionary decision regarding administrative closure. See Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1120 (9th Cir. 2009) (this court lacks jurisdiction to review the denial of administrative closure for lack of a sufficiently meaningful standard to evaluate the decision); Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (limiting the court’s jurisdiction to review the BIA’s denial of a motion to reconsider its underling discretionary determination).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.